PER CURIAM.
Jesus Corral directly appeals the within-Guidelines-range sentence the district court1 imposed after he pled guilty to conspiracy to distribute more than 500 grams of a mixture or substance containing methamphetamine, in violation of Title 21 U.S.C. §§ 841(a)(1), 841(b)(l)(A)(vm), and 846. His counsel has moved to withdraw, and has filed a brief citing Anders v. California 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
After carefully and independently reviewing the record, consistent with Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), this court has found no nonfrivolous issue. This court grants counsel leave to withdraw, and affirms.

. The Honorable P.K. Holmes, III, Chief Judge, United States District Court for the Western District of Arkansas.